Citation Nr: 0603218	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
November 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied entitlement to service connection for a 
chronic acquired low back disorder.

In September 2004, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board.


FINDING OF FACT

The competent and probative medical evidence does not 
associate a chronic acquired low back disorder, identified as 
degenerative disc disease of the lumbar spine, to the 
veteran's active military service on any basis, including 
lumbar strain reported during military service.


CONCLUSION OF LAW

A chronic acquired low back disorder, identified as 
degenerative disc disease of the lumbar spine, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the date this claim for service 
connection originated at the RO.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2002 rating decision, the February 2003 statement 
of the case and the July 2003, and November 2005 supplemental 
statements of the case apprised the veteran of the 
information and evidence needed to substantiate the claim,  
applicable law in adjudicating the appeal, and the reasons 
and bases for VA's decision.  Furthermore, these documents 
outline the specific evidence that was considered when the 
determinations were made.  In addition, in February 2002, 
June 2002, September 2004 and January 2005 letters, the 
veteran was informed of the provisions of the VCAA and was 
advised to identify any evidence in support of the claim that 
had not been obtained.  

Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to service 
connection for a low back disorder.  Together the letters 
specifically informed the veteran that VA would obtain 
pertinent federal records.  The veteran was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate the claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The first VCAA notice 
letter in this case was provided to the veteran prior to the 
initial AOJ adjudication and as a result the timing of the 
notice does comply with the express requirements of the law 
as discussed in Pelegrini.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of this claim.  The Board notes that the September 
2004 and January 2005 letters had specific references on page 
2 and page 4, respectively, that invited him to submit or 
identify any evidence he may have that he thought supported 
or pertained to his claim, which is an acceptable 
presentation of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and any error in not providing a single notice to 
the veteran covering all content requirements expressly 
before the initial determination is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) noting the 
factors of essential fairness of the adjudication and whether 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained service medical records, private 
treatment records, and pertinent VA medical opinions.  The 
veteran also testified at a RO hearing.  The Social Security 
Administration (SSA) recently advised the RO that there was 
no record available regarding the veteran.  The RO also 
contacted a chiropractor the veteran identified and was 
informed that records for the veteran's treatment had been 
destroyed.  The release forms he returned early in 2005 did 
not identify any other treatment providers who had relevant 
evidence to the determination of service connection.  Thus, 
the Board finds the development is adequate in response to 
the Board remand, and when read in its entirety that it 
satisfied the obligations established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim for service connection.  Relevant 
clinical records are included in the file.  VA's duty to 
assist the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issue on the merits.

Analysis

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

Although the service medical records show low back strain 
manifested by spasm, pain with rotation and moderate 
limitation of flexion being treated on one occasion in 
November 1968, the record shows subsequent medical treatment 
being directed to other complaints.  Furthermore, the 
separation medical examination in October 1970 showed a 
normal spine and it had no reference to any low back disorder 
in the summary of defects and diagnoses.  In disagreeing with 
the RO decision, the veteran stated he received treatment 
several times during service and then privately 


thereafter for back pain and self-treated the condition, he 
did not list any other medical treatment in his initial VA 
compensation application late in 2001, and the private 
treatment records received referred to recent treatment for 
degenerative disc disease and exploration of a failed lumbar 
fusion that he had approximately two year earlier, with 
intermittent back pain since that had increased.   There was 
no reference to any injury during military service.  The 
veteran's hearing testimony was consistent with his earlier 
recollections regarding the extent of the back injury treated 
during military service and his lower back symptoms after 
military service (T 2, 5-7).  He also recalled the physician 
involved in the first surgery stating it was an old injury 
they worked on (T 9). 

The VA examiner in December 2002 reviewed the claims file and 
service medical records and noted the veteran's recollection 
of back complaints, the initial fusion in the late 1990's and 
revision that followed.  The principal diagnosis was 
degenerative disc disease of the lumbar spine.  Other 
diagnoses were postoperative status, failed lumbar fusion L2-
L5, and lumbar strain in the military in 1968.  The examiner 
opined that from the record and history of back complaints it 
was not likely that the lumbar strain in 1968 caused any 
spinal condition that brought him to have surgery in the late 
1990's.  The examiner did not change the report after review 
of X-rays.  After reviewing the record again and interviewing 
the veteran in March 2005, the same VA examiner reiterated 
the previous diagnoses, and stated it was not at all likely 
that the veteran's low back disorder is in any way related to 
the veteran's period of service, including the back strain 
treated while he was in the service.  The examiner added 
there was no history of any preexisting condition.

The veteran meets the first element to establish service 
connection as he has a current diagnosis of degenerative disc 
disease of the lumbar spine.  However, the claim fails as the 
record does not contain competent medical nexus evidence 
associating the veteran's low back disability to his military 
service on any basis.

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  On this point, the VA medical opinions directed to 
the low back disability were based upon a consideration of 
the pertinent record in each instance and took into account 
the veteran's history, and the information in the extensive 
record of medical treatment directed to the low back.  Struck 
v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The RO provided the entire record to 
VA examiner and did not limit or constrain the review.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); Bielby 
v. Brown, 7 Vet. App. 260, 268-69 (1994).  As with any piece 
of evidence, the credibility and weight to be attached to 
these opinions is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board will point out that private medical reports are 
directed to low back symptoms first reported more than 25 
years after his military service.  However, the VA examiner 
took into account the entire record in addition to the 
veteran's recollections and noted the nature and extent of 
the injury during military service which the veteran 
described, the extent of the treatment during military 
service, other service medical records and the nature of the 
disability that required surgery in the late 1990's in 
formulating the opinion against service connection.  As such 
the December 2002 and March 2005 opinions are entitled to 
determinative probative weight, as they were not based upon 
assumed facts.  See, e.g., Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); see also Grover v. West, 12 Vet. App. 109, 112 
(1999), affirming LeShore v. Brown, 8 Vet. App. 406 (1995), 
holding that self-reported history unenhanced by additional 
comment from an examiner or review of relevant records does 
not constitute competent medical evidence.  As to any 
significance in the statement that an old injury was treated 
with the lumbar fusion in the late 1990's, the veteran did 
not suggest that the physician related the "old injury" to 
military service and the veteran did not state that the 
physician directly or implicitly made such a connection.  See 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(speculative medical opinion cannot establish in-service 
medical nexus without supporting clinical data or other 
rationale to provide the degree of certainty required for 
medical nexus evidence).  

However, the VA examiner opined against the likelihood that 
degenerative disc disease of the lumbar spine was related to 
service based upon a review of the service medical records 
and subsequent treatment reports.  The examiner also took 
into account the veteran's history and found there was no 
evidence of a preexisting condition.  Furthermore, the 
examiner noted carefully the information in the service 
records and subsequent reports to conclude it was not likely 
that the low back disability was related to military service.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  The opinions from the same 
VA examiner reflected a comprehensive review of the record 
and the opinions support the conclusion of no nexus.  The 
negative opinion is entitled to determinative weight and 
probative value as it is not rebutted or reasonably 
questioned through competent medical evidence.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. 
App. 178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 
155 (1996).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The claimant's personal belief, no matter how sincere, 
unsupported by competent medical evidence, cannot form the 
basis of a claim.  Voerth v. West, 13 Vet. App. 117 (1999).  
Furthermore, continuity of symptomatology is not established 
solely through testimony, and where, as here, there is no 
medical evidence indicating continuous symptomatology for the 
low back.  McManaway v. West, 13 Vet. App. 60, 66 (1999).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Therefore, the Board finds, the preponderance of the evidence 
is against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Service connection for a chronic acquired low back disorder 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


